Case 3:20-mj-00767-RSE Document 1 Filed 12/11/20 Page 1 of 5 PageID #: 1

                                                                   FILED
                                                            VANESSA L ARMSTRONG, CLERK

                                                                  Dec 11 2020

                                                             U.S. DISTRICT COURT
                                                          WESTERN DISTRICT OF KENTUCKY




                                                          3:20-mj-767




   December 11, 2020
Case 3:20-mj-00767-RSE Document 1 Filed 12/11/20 Page 2 of 5 PageID #: 2
Case 3:20-mj-00767-RSE Document 1 Filed 12/11/20 Page 3 of 5 PageID #: 3
Case 3:20-mj-00767-RSE Document 1 Filed 12/11/20 Page 4 of 5 PageID #: 4
 Case 3:20-mj-00767-RSE Document 1 Filed 12/11/20 Page 5 of 5 PageID #: 5




fact. the undercover persona Alyssa.

I 0.   The cellphone utilized by the law enforcement official posing as Alyssa was recently

examined using Cellebrite. The Cellebrite extraction revealed the undercover officer's

communications with "John," as set out above. The extraction included the excerpt of MeetMe

chats recovered from "John's" phone as well as the entirety of communication as captured by the

law enforcement officer posing as Alyssa. The profile picture used by "John," and facial photo

sent by "John," to Alyssa are of Joseph Samir Zakhari. The penis picture "John" sent to Alyssa

depicts the same materials sent by Zakhari to the 15-year-old UC persona "John" and Zakhari

are the same person.

11.    Based on the foregoing, there is probable cause to believe that on or about and between

October 7, 2019, and October 8, 2019, in the Western District of Kentucky, Jefferson County,

Kentucky, Zakhari violated 18 U.S.C. §§ 1470, 225l(a), and 2422(b).



                                       �--(;�Senior Special Agent,
                                              United States Secret Service


Sworn to/attested to by the affiant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone or other reliable electronic means this ___
                                                   11th day of December 2020.




                                             REGINA S. EDWARDS
                                             United States Magistrate Judge

RMC:JEL




                                                4
